          Case 1:19-cv-05283-ER Document 33 Filed 10/09/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PATRICIA O’NEIL,

                              Plaintiff,

             v.                                           DEFAULT JUDGMENT AND
                                                              SERVICE ORDER
DANIEL PROVENZANO,
                                                               19 Civ. 5283 (ER)
                              Defendant.



RAMOS, D.J.

        On June 5, 2019, Patricia O’Neil, pro se, brought this action against Daniel Provenzano

for defamation and related claims. Doc. 2. Although Defendant was served with the complaint

on January 17, 2020, he has never appeared in this case. Docs. 18, 24. On July 28, 2020, the

Clerk issued a certificate of default judgment as to Defendant. Doc. 27. On August 27, 2020,

the Court issued an order directing Defendant to show cause why default judgment should not be

entered against him under Federal Rule of Civil Procedure 55(b)(2) and Local Rule 55.2(b).

Doc. 30. Defendant was then served with the Court’s August 27 Order on September 11, 2020.

Doc. 31. On October 5, 2020, Plaintiff requested permission to serve Defendant with any future

filings by email or text message through a third-party process server. Doc. 32. On October 9,

2020, the Court held an order to show cause hearing at which Plaintiff was present and

Defendant failed to appear.
          Case 1:19-cv-05283-ER Document 33 Filed 10/09/20 Page 2 of 2




       Accordingly, it is ORDERED and ADJUDGED that Plaintiff has default judgment

against Defendant in the amount of $222,978.00 in compensatory and punitive damages. The

Court further grants Plaintiff’s request for permission to serve Defendant by electronic means

such as email or text message through a third-party process server.

       It is SO ORDERED.



Dated: October 9, 2020
       New York, New York

                                                         _______________________
                                                           Edgardo Ramos, U.S.D.J.




                                                2
